GLADIS, Senior Judge
(concurring in the result):
I join in affirming the findings and sentence, but do not subscribe to the majority rationale in its entirety. In my opinion the military judge abused his discretion by refusing to rule on the maximum punishment authorized. Primary responsibility for determining the legal limits of punishment rests upon the trial judge. United States v. Harden, 1 M.J. 258 (C.M.A.1976). He cannot escape this responsibility on the ground that a ruling implicates a weighty constitutional issue. In this case the military judge’s refusal to rule was tantamount to a ruling that the death penalty is constitutional and the maximum sentence was the death penalty. The accused has not been prejudiced by the judge’s action, however. After the accused entered into a pretrial agreement limiting the maximum sentence, the convening authority referred the case as non-capital. The accused’s subsequent guilty plea was voluntary. A guilty plea is not invalid merely because it was entered to avoid the possibility of the death penalty. Brady v. United States, 397 U.S. 742, 755, 90 S.Ct. 1463, 1472, 25 L.Ed.2d 747, 760 (1970). See also United States v. Hedlund, 7 M.J. 271 (C.M.A.1979) (a guilty plea entered after the accused unsuccessfully litigates a legal issue having an impact on the maximum sentence is provident).
I join the majority in concluding that the sentence approved below is appropriate.